


    
Exhibit 10.1
RESTRICTED CASH AWARD AGREEMENT


This Restricted Cash Award Agreement (this “Agreement”) is made effective as of
February ____, 2015 (the “Grant Date”), by and between Sigma-Aldrich Corporation
(the “Company”) and ________ (“Employee”).
WHEREAS, the Board of Directors of the Company has adopted and the shareholders
of the Company have approved the Sigma-Aldrich Corporation 2014 Long-Term
Incentive Plan (the “Plan”);
WHEREAS, Employee is currently employed by and provides services to the Company,
and the Company recognizes the valuable services that Employee has rendered; and
WHEREAS, the Company desires to provide incentives to Employee, and to align the
interests of Employee with those of the Company and its shareholders.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Employee hereby agree as follows:
1.
Award Subject to Plan. This Agreement is made under, and is subject to, all
terms and conditions of the Plan, which are incorporated herein by reference and
a copy of which has been provided to Employee. To the extent not specifically
defined in this Agreement, capitalized terms used in this Agreement will have
the same meanings ascribed to them in the Plan.



2.
Terms of Award.



2.1 Amount of Restricted Cash Award. Pursuant to action of the Committee, the
Company awards to Employee a Restricted Cash Award in the amount of _______
Dollars ($_______) (the “Restricted Cash Award”), subject to the risks of
forfeiture and all other terms and conditions herein and in the Plan.


2.2 Payment of Restricted Cash Award. The Company shall pay Employee the
Restricted Cash Award, if any, in cash in one lump sum, on February 29, 2016
(the “Vesting Date”), or as soon as administratively feasible thereafter but no
later than 60 days following the Vesting Date, provided that Employee remains
continuously employed with the Company through the Vesting Date, except as
otherwise provided below on account of an involuntary termination of employment
by the Company without Cause. This Agreement shall automatically terminate upon
the payment of any Restricted Cash Award due hereunder on or after the Vesting
Date. The Restricted Cash award will be delivered by normal payroll practices.


2.3 Termination. Other than as set forth in Section 2.4 below, if Employee
voluntarily terminates employment with the Company, is terminated for Cause by
the Company or otherwise terminates employment with the Company for any reason
before the Vesting Date, Employee shall not be eligible for the Restricted Cash
Award.


2.4 Effect of Termination without Cause, on Death or Disability, Qualifying
Termination or Change in Control. In the event of Employee’s involuntary
termination of employment by the Company without Cause, termination for Death or
Disability or a “Qualifying Termination” as defined in any Change in Control
Agreement between the Company and Employee before the Vesting Date, the
Restricted Cash Award shall vest and be paid to Employee on the date of such
termination of employment. Notwithstanding anything in the Plan to the contrary,
including Section 6(f) thereof, the Restricted Cash Award shall not vest or
otherwise become payable on account of a Change in Control. Notwithstanding
anything to the contrary in any Change in Control Agreement between the Company
and Employee, the Restricted Cash Award shall not be considered an incentive
payment or stock right under such Change in Control Agreement, shall not be
considered in determining the amount of any termination payment under such
Change in Control Agreement and shall not otherwise vest or become payable on
account of a change in control under such Change in Control Agreement or
otherwise.


2.5 Nontransferability. No interest of Employee in, or right to receive a
payment under, this Agreement will be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment or other alienation or encumbrance
of any kind; nor may such an interest or right to receive a payment be taken,
either voluntarily or involuntarily, for the satisfaction




--------------------------------------------------------------------------------




of the debts of, or other obligations or claims against, the person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.


3.No Right to Continued Employment; Benefits.


Nothing in this Agreement will interfere with or limit in any way the right of
the Company to terminate Employee’s employment at any time, or confer upon
Employee any right to continue in employment with the Company. The Restricted
Cash Award is not a permanent or recurring element of Employee’s compensation,
nor shall it affect any other element of Employee’s compensation for which
Employee may otherwise be eligible. The Restricted Cash Award shall not be
considered part of Employee’s earnings for purposes of calculating current or
future benefits under any compensation or benefit programs maintained or
sponsored by the Company, including retirement plans, 401(k) plans and the like.
4.
Amendment, Modification and Termination.



The Committee may at any time and from time to time, alter, amend, modify or
terminate this Agreement in whole or in part.
5.
Withholding.



The Restricted Cash Award is subject to all applicable withholdings and
deductions required by law. Employee is responsible for any taxes required to be
withheld under Federal, state or local law in connection with the Restricted
Cash Award. The Company shall withhold from any amount payable hereunder an
amount sufficient to satisfy withholdings taxes, including federal, state and
local taxes, required to be withheld with respect to any amounts payable under
this Agreement.
6.
Successors.



All obligations of the Company under this Agreement will be binding on any
successor to the Company.
7.
Legal Construction.



7.1 Entire Agreement. This Agreement embodies the entire agreement and any
verbal or written understandings between Employee and the Company and supersedes
all prior agreements and understandings relating to the subject matter hereof.
If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not affect such provision in any other
respect or any other provision of this Agreement, which will remain in full
force and effect. This Agreement may not be amended or otherwise modified or
waived except by an instrument in writing signed by the parties.


7.2 Number. Except where otherwise indicated by the context, any plural term
used in this Agreement includes the singular and a singular term includes the
plural.


7.3 Severability. If any provision of the Agreement is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Agreement, and the Agreement will be construed and enforced as if the
illegal or invalid provision had not been included.


7.4 Governing Law. To the extent that federal laws do not otherwise control,
this Agreement shall be governed by the laws of Missouri, without giving effect
to principles of conflicts of laws, and construed accordingly, except for those
matters subject to the General Corporation Law of Delaware, which shall be
governed by such law, without giving effect to principles of conflicts of laws,
and construed accordingly.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Grant Date.
COMPANY
 
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 
 
 
EMPLOYEE
 
By:
 
 
Name:
 
 
Date:
 
 







